ORDER

PER CURIAM:
Carol Wagner (“Wife”) appeals the judgment of the trial court confirming the arbitrator’s award determining what constituted a “deficiency” related to the sale of the parties’ marital home and ordering that the parties be equally liable for it, pursuant to the Second Amended Judgment and Decree of Dissolution of Marriage (“Dissolution Judgment”). Wife argues that the arbitration award “exceeded the authority and jurisdiction of the arbitrator” because it was “contrary to the provisions of the [Dissolution Judgment] and beyond the power of the arbitrator to award.” Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).